--------------------------------------------------------------------------------

Exhibit 10.1


Name of Grantee :
 
       
Number of Shares:
Incentive 
               
     Nonqualified
                
Option Price:
[                ]
 



STOCK OPTION AGREEMENT
(EMPLOYEE)


STOCK OPTION AGREEMENT dated as of the Grant Date (as hereafter defined), by and
between Cabela’s Incorporated, a Delaware corporation (the "Company"), and the
undersigned employee of the Company or one of its Subsidiaries (the "Grantee").


WITNESSETH:


WHEREAS, to motivate key employees, consultants and non-employee directors of
the Company and the Subsidiaries by providing them an ownership interest in the
Company, the Board of Directors of the Company (the "Board") has established and
the stockholders of the Company have approved, the Cabela’s Incorporated 2004
Stock Plan, as the same may be amended from time to time, (the "Plan"); and


WHEREAS, pursuant to the Plan, the Compensation Committee of the Board (the
"Committee") has authorized the grant to the Grantee of non-qualified stock
options to purchase [         ] shares of Common Stock (each, a "Share" and,
collectively, the "Shares"), at the exercise price of [         ] per Share; and


WHEREAS, the Grantee and the Company desire to enter into an agreement to
evidence and confirm the grant of such stock options on the terms and conditions
set forth herein.


NOW, THEREFORE, to evidence the stock options so granted, and to set forth the
terms and conditions governing such stock options, the Company and the Grantee
hereby agree as follows:


1.     Certain Definitions. Capitalized terms used herein without definition
shall have the meanings set forth in the Plan. As used in this Agreement, the
following terms shall have the following meanings:


a.     "Aggregate Exercise Price" shall have the meaning set forth in Section 6
hereof.


b.     "Alternative Option" shall have the meaning set forth in Section 7(c)
hereof.


c.     "Covered Options" shall have the meaning set forth in Section 4(b)
hereof.


d.     "Exercise Date" shall have the meaning set forth in Section 6 hereof.




--------------------------------------------------------------------------------



e.     "Exercise Price" shall have the meaning set forth in Section 2(b).


f.     "Exercise Shares" shall have the meaning set forth in Section 6 hereof.


g.     "Grant Date" shall mean [         ].


h.     "Grantee" shall have the meaning set forth in the introductory paragraph
hereto.


i.     "Normal Expiration Date" shall mean the tenth anniversary of the Grant
Date.


j.     "Option" shall mean the right granted to the Grantee hereunder to
purchase one share of Common Stock for a purchase price equal to the Exercise
Price and otherwise subject to the terms and conditions of this Agreement.


k.     "Securities Act" shall mean the U.S. Securities Act of 1933, as amended.


l.     "Share" or "Shares" shall have the meaning specified in the preambles
hereto.


2.     Grant of Options.


a.     Confirmation of Grant. The Company hereby evidences and confirms its
grant to the Grantee, effective as of the Grant Date, of Options to purchase
[         ] Shares. The Options [are/are not] intended to be incentive stock
options under the U.S. Internal Revenue Code of 1986, as amended. This Agreement
is subordinate to, and the terms and conditions of the Options granted hereunder
are subject to, the terms and conditions of the Plan, which are incorporated by
reference herein. If there is any inconsistency between the terms hereof and the
terms of the Plan, the terms of the Plan shall govern. The Grantee hereby
acknowledges receipt of a copy of the Plan.


b.     Exercise Price. Each Share covered by an Option shall have an exercise
price of [         ] (the “Exercise Price").


3.     Exercisability.


a.     Options. Except as otherwise provided in Section 7(a) of this Agreement
and subject to the continuous employment of the Grantee with the Company or one
or more of the Subsidiaries until the applicable vesting date, the Options shall
become vested and be exercisable as follows: [         ]


b.     Conditions. Shares covered by vested Options may, subject to the
provisions hereof, be purchased at any time and from time to time on or after
the date the corresponding Options become vested in accordance with the
provisions of this Section 3 until the date one day prior to the date on which
such Options terminate.



2

--------------------------------------------------------------------------------



c.     Confidentiality and Noncompetition Agreement. The Grantee acknowledges
that, as a condition to granting the Options covered hereby, the Company has
required the Grantee to enter into a Confidentiality and Noncompetition
Agreement with the Company. If any substantially similar agreement has been
executed in connection with the prior grant of Options, the Grantee hereby
affirms such agreement; provided, if the Company requires the Grantee to execute
a new Confidentiality and Noncompetition Agreement (the "New Agreement"), the
Grantee acknowledges that the New Agreement supersedes and replaces any such
previously executed agreement.


4.     Termination of Options.


a.     Normal Expiration Date. Subject to Sections 4 and 7, the Options shall
terminate and be canceled on the Normal Expiration Date.


b.     Early Termination.


i.     Except as provided in this Section 4 and Section 7, if the Grantee's
employment with the Company or any Subsidiary is voluntarily or involuntarily
terminated for any reason prior to the Normal Expiration Date, any Options held
by the Grantee that have not become vested on or before the effective date of
such termination of employment shall terminate and be canceled immediately upon
such termination of employment. For purposes of the Plan, all Options held by
the Grantee on the effective date of such termination of employment that shall
have become vested on or before such effective date shall be referred to as the
"Covered Options".


ii.     Notwithstanding anything to the contrary contained herein, but subject
to the provisions of Section 7, following a termination of Grantee's employment
by reason of such Grantee's death or Disability, all of the Grantee's Options
(whether or not then vested or exercisable) shall become immediately exercisable
in full and shall remain exercisable solely until the first to occur of (A) the
twelve-month anniversary of the date of such termination of employment or (B)
the Normal Expiration Date, and shall automatically terminate and be canceled
upon the expiration of such period.


iii.     Subject to the provisions of Section 7, following a termination of
Grantee's employment by reason of the Grantee's Retirement, the Covered Options
shall remain exercisable solely until the first to occur of (A) the twelve-month
anniversary following the date of such Grantee's Retirement or (B) the Normal
Expiration Date, and shall automatically terminate and be canceled upon the
expiration of such period.


iv.     Subject to the provisions of Section 7, if the Grantee's employment is
terminated for any reason other than (x) Retirement, (y) death or Disability or
(z) for Cause, the Covered Options shall remain exercisable solely until the
first to occur of (A) the 90th day following the date of such termination or (B)
the Normal Expiration Date, and shall automatically terminate and be canceled
upon the expiration of such period.



3

--------------------------------------------------------------------------------



v.     Notwithstanding anything else contained in this Agreement, if the
Grantee's employment with the Company or any Subsidiary is terminated for Cause
(or if, following the date of termination of the Grantee's employment for any
reason, the Committee determines that circumstances exist such that the
Grantee's employment could have been terminated for Cause), all Options (whether
or not then vested or exercisable) shall automatically terminate and be canceled
immediately upon such termination.


5.     Restrictions on Exercise; Non-Transferability of Options.


a.     Restrictions on Exercise. Once vested in accordance with the provisions
of this Agreement, the Options may be exercised only with respect to full shares
of Common Stock. No fractional shares of Common Stock shall be issued.
Notwithstanding any other provision of this Agreement, the Options may not be
exercised in whole or in part, and no certificates representing Shares shall be
delivered, (i) unless all requisite approvals and consents of any governmental
authority of any kind having jurisdiction over the exercise of the Options shall
have been secured, and (ii) unless Section 5(c) shall have been satisfied.


b.     Non-Transferability of Options. The Options may be exercised only by the
Grantee or, following his death, by the Grantee's estate. The Options are not
assignable or transferable, in whole or in part, and may not, directly or
indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including without
limitation by gift, operation of law or otherwise) other than by will or by the
laws of descent and distribution to the estate of the Grantee upon the Grantee's
death, provided that the deceased Grantee's beneficiary or the representative of
the Grantee's estate shall acknowledge and agree in writing, in a form
reasonably acceptable to the Company, to be bound by the provisions of this
Agreement and the Plan as if such beneficiary or the estate were the Grantee.


c.     Withholding. Whenever Shares are to be issued pursuant to the Options,
the Company may require the recipient of the Shares to remit to the Company an
amount in cash sufficient to satisfy the statutory minimum U.S. federal, state
and local and non-U.S. tax withholding requirements as a condition to the
issuance of such Shares. In the event any cash is paid to the Grantee or the
Grantee's estate or beneficiary pursuant to Section 7 hereof or any provision of
the Plan, the Company shall have the right to withhold an amount from such
payment sufficient to satisfy the statutory minimum U.S. federal, state and
local and non-U.S. tax withholding requirements. The Committee may, in its
discretion, require or permit the Grantee to elect, subject to such conditions
as the Committee shall impose, to meet such obligations by having the Company
withhold the number of Shares having a Fair Market Value sufficient to satisfy
all or part of the Grantee's estimated total statutory minimum U.S. federal,
state, and local and non-U.S. tax obligation with respect to the issuance of
Shares upon exercise of Options.



4

--------------------------------------------------------------------------------



6.     Manner of Exercise. To the extent that any outstanding Options shall have
become and remain vested and exercisable as provided in Sections 3 and 4 and
subject to such reasonable administrative regulations as the Committee may have
adopted, such Options may be exercised, in whole or in part, by notice to the
designated officer of the Company (or designated third party administrator, if
any) in writing given at least 5 business days (or shorter period permitted by
any third party administrator) prior to the date as of which the Grantee will so
exercise the Options (the "Exercise Date"), specifying the number of whole
Shares with respect to which the Options are being exercised (the "Exercise
Shares") and the aggregate Exercise Price for such Exercise Shares. On or before
the Exercise Date, the Grantee (i) shall deliver to the Company full payment for
the Exercise Shares in United States dollars in cash, or cash equivalents
satisfactory to the Company, and in an amount equal to the product of the number
of Exercise Shares, multiplied by the Exercise Price (such product, the
"Aggregate Exercise Price") and (ii) the Company shall deliver to the Grantee a
certificate or certificates representing the Exercise Shares and registered in
the name of the Grantee. In lieu of tendering cash, the Grantee may tender
shares of Common Stock that have been owned by the Grantee for at least six
months having an aggregate Fair Market Value on the Exercise Date equal to the
Aggregate Exercise Price or may deliver a combination of cash and such shares of
Common Stock having an aggregate Fair Market Value equal to the difference
between the Aggregate Exercise Price and the amount of such cash as payment of
the Aggregate Exercise Price, subject to such rules and regulations as may be
adopted by the Committee to provide for the compliance of such payment procedure
with applicable law, including Section 16(b) of the Exchange Act. The Company
may require the Grantee to furnish or execute such other documents as the
Company shall reasonably deem necessary (i) to evidence such exercise and (ii)
to comply with or satisfy the requirements of the Securities Act, applicable
state or non-U.S. securities laws or any other law.


7.     Change in Control.


a.     Options. Subject to Section 7(c), in the event of a Change in Control,
all of the Options outstanding immediately prior to the consummation of the
transaction constituting the Change in Control (regardless of whether such
Options are at such time otherwise vested or exercisable) shall become
exercisable or, at the discretion of the Committee, any or all of such Options
shall be canceled in exchange for a payment in accordance with Section 7(b) of
an amount equal to the product of (i) the Change in Control Price over the
Exercise Price, multiplied by (ii) the aggregate number of Shares covered by all
such Options immediately prior to the Change in Control.


b.     Timing of Option Cancelation Payments. Payment of the amount calculated
in accordance with Section 7(a) shall be made in cash or, if determined by the
Committee (as constituted immediately prior to the Change in Control), in shares
of the common stock of the New Employer having an aggregate fair market value
equal to such amount and shall be payable in full, as soon as reasonably
practicable, but in no event later than 30 days, following the Change in
Control. For purposes hereof, the fair market value of a share of common stock
of the New Employer shall be determined by the Committee (as constituted
immediately prior to the Change in Control), in good faith.



5

--------------------------------------------------------------------------------



c.     Alternative Options. Notwithstanding Sections 7(a) and 7(b), no
cancellation, termination, acceleration of exercisability or vesting or
settlement or other payment shall occur with respect to any Option if the
Committee (as constituted immediately prior to the consummation of the
transaction constituting the Change in Control) reasonably determines, in good
faith, prior to the Change in Control that the Options shall be honored or
assumed, or new rights substituted therefor (such honored, assumed or
substituted Option being hereinafter referred to as an "Alternative Option") by
the New Employer, provided that any Alternative Options must:


i.     be based on shares of voting capital stock that are traded on an
established U.S. securities market;


ii.     provide the Grantee with rights and entitlements substantially
equivalent to or better than the rights and entitlements applicable under the
terms of the Options immediately prior to the consummation of the transaction
constituting the Change in Control, including, but not limited to, an identical
or better exercise and vesting schedule and identical or better timing and
methods of payment;


iii.     have substantially equivalent economic value to the Options (determined
at the time of the Change in Control); and


iv.     have terms and conditions which provide that in the event that the
Grantee suffers an involuntary termination within two years following the Change
in Control any conditions on the Grantee's rights under, or any restrictions on
transfer or exercisability applicable to, each such Alternative Option shall be
waived or shall lapse, as the case may be.


8.     No Rights as Stockholder. The Grantee shall have no voting or other
rights as a stockholder of the Company with respect to any Shares covered by the
Options until the exercise of the Options and the issuance of a certificate or
certificates to the Grantee for such Shares. No adjustment shall be made for
dividends or other rights for which the record date is prior to the issuance of
such certificate or certificates.


9.     Capital Adjustments. Subject to the terms of the Plan, in the event of
any Adjustment Event affecting the Common Stock such that an adjustment is
required to preserve or to prevent enlargement of the benefits or potential
benefits made available to the Grantee under the Plan or this Agreement, then
the Committee shall, in such manner as the Committee shall deem equitable,
adjust any or all of the number of shares of Common Stock covered by the Options
and the grant, exercise or conversion price with respect to such Options. In
addition, the Committee may make provision for a cash payment to the Grantee.
The number of shares of Common Stock subject to any Option shall be rounded to
the nearest whole number.



6

--------------------------------------------------------------------------------



10.     Miscellaneous.


a.     Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized international
equivalent of such delivery, to the Company or the Grantee, as the case may be,
at the following addresses or to such other address as the Company or the
Grantee, as the case may be, shall specify by notice to the others:


i.     if to the Company, to:
Cabela's Incorporated
One Cabela Drive
Sidney, NE 69160
Attention: Legal Department


ii.     if to the Grantee, to the Grantee at the address then appearing in the
personnel records of the Company for the Grantee. All such notices and
communications shall be deemed to have been received on the date of delivery if
delivered personally or on the third business day after the mailing thereof,
provided that the party giving such notice or communication shall have attempted
to telephone the party or parties to which notice is being given during regular
business hours on or before the day such notice or communication is being sent,
to advise such party or parties that such notice is being sent.


b.     Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors or assigns any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.


c.     Waiver; Amendment.


i.     Waiver. Any party hereto or beneficiary hereof may by written notice to
the other parties (A) extend the time for the performance of any of the
obligations or other actions of the other parties under this Agreement, (B)
waive compliance with any of the conditions or covenants of the other parties
contained in this Agreement and (C) waive or modify performance of any of the
obligations of the other parties under this Agreement. Except as provided in the
preceding sentence, no action taken pursuant to this Agreement, including,
without limitation, any investigation by or on behalf of any party or
beneficiary, shall be deemed to constitute a waiver by the party or beneficiary
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein. The waiver by any party hereto or beneficiary
hereof of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by a
party or beneficiary to exercise any right or privilege hereunder shall be
deemed a waiver of such party's or beneficiary's rights or privileges hereunder
or shall be deemed a waiver of such party's or beneficiary's rights to exercise
the same at any subsequent time or times hereunder.

7

--------------------------------------------------------------------------------



ii.     Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Grantee and the
Company.


d.     Assignability. Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the
Company or the Grantee without the prior written consent of the other parties;
provided that the Company may assign all or any portion of its rights hereunder
to one or more persons or other entities designated by it in connection with a
Change in Control of the Company.


e.     Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEBRASKA, EXCEPT TO THE EXTENT THAT THE
CORPORATE LAW OF THE STATE OF DELAWARE SPECIFICALLY AND MANDATORILY APPLIES.


f.      Consent to Electronic Delivery. By executing this Agreement, Grantee
hereby consents to the delivery of information (including, without limitation,
information required to be delivered to the Grantee pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, the
Options and the Shares subject to the Options via Company web site or other
electronic delivery.


g.     Severability; Blue Pencil. In the event that any one or more of the
provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby. Grantee and
the Company agree that the covenants contained in this Agreement are reasonable
covenants under the circumstances, and further agree that if, in the opinion of
any court of competent jurisdiction such covenants are not reasonable in any
respect, such court shall have the right, power and authority to excise or
modify such provision or provisions of these covenants as to the court shall
appear not reasonable and to enforce the remainder of these covenants as so
amended. 


h.     Section and Other Headings, etc. The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.


i.     No Guarantee of Employment. Nothing in this Agreement shall interfere
with or limit in any way the right of the Company or any Subsidiary to terminate
the Grantee's employment at any time, nor to confer upon the Grantee any right
to continue in the employ of the Company or any Subsidiary.


j.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.



8

--------------------------------------------------------------------------------



k.     Delegation. All of the powers, duties and responsibilities of the
Committee specified in this Agreement may, to the full extent permitted by
applicable law, be exercised and performed by the Board or any duly constituted
committee thereof to the extent authorized by the Board or the Committee to
exercise and perform such powers, duties and responsibilities.


l.     Gender and Number. Except when otherwise indicated by the context, words
in the masculine gender used herein shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.


 


 



9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the Grant Date.



 
CABELA'S INCORPORATED
             
By:
   
Its:
               
 , Grantee
           


Back to Form 8-K [form8k.htm]